Detailed Action
This action is based on Applicant's arguments received on 02/24/2021.  
Claims 1-5, 8-13, and 16-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12, 17 and 19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Shih et al., Patent No.: US 8,812,752 (Shih) in view of Holenstein et al., Pub. No.: US 2003/0037029 (Holenstein).

Claim 1.	Shih teaches:
A method of transferring data between a plurality of databases, comprising:
acquiring, by a read plug-in, (col. 7, l. 59-col. 8, l. 2; col. 8, ll. 24-37, col. 10, ll. 47-61, a connector API extracts/reads data from a source to be written to destinations) data from a source database based on first configuration information that include information related to a location of the data in the source database; (col. 3, ll. 21-49 and col. 4, ll. 6-62, data is extracted from multiple sources according to a configurable data workflow)
loading a set of preset routing rules; (col. 3, ll. 21-49 and col. 4, ll. 6-62, a configuration for a workflow is a preset routing rules by which data is read from multiple sources and written to multiple destinations)
determining a plurality of target databases and a plurality of target tables in the plurality of target databases to which the data including a plurality of data portions is written based on the set of preset routing rules, wherein each of the plurality of data portions is determined to be written to its corresponding target table of the plurality of target tables in the plurality of target databases; and (col. 3, ll. 21-49 and col. 4, ll. 6-62, col. 5, ll. 1-46, col. 10, ll. 47-61, col. 18, ll. 6-67, col. 24, ll. 1-31 and col. 31, ll. 8-18, data destinations/databases/tables are configured in the configurable data workflow; based on the configuration of a data workflow each portion/subset of data is obtained from specific sources/tables and written to specific destinations/tables)
pushing the acquired data to a write plug-in; and (col. 7, ll. 14-32, col. 7, l. 59-col. 8, l. 2; col. 8, ll. 24-37, col. 10, ll. 47-61, extracting data using an API requires reading data form a source, e.g., by a read plug-in and pushing the read data to a write plug-in to be written to destination storage) 
writing, by the write plug-in, the acquired data directly into the plurality of target tables in the plurality of target databases based on second configuration information without recopying the data, wherein the second configuration information includes information related to types of the plurality of target databases and identifications of the plurality of target databases, (col. 4, l. 47-col. 5, l. 26: extracted data from a source is moved to a destination directly from activity 
Shih did not explicitly disclose wherein the method is performed in an off-line synchronization process between the source database and the plurality of target databases.
Holenstein teaches wherein the method is performed in an off-line synchronization process between the source database and the plurality of target databases. (¶ 93, “the first database and the second database may both be offline during the synchronization, or one of the databases may be online, and the other database may be offline during the synchronization”)
Shih, col. 4, l. 6-col. 7, l. 46 discloses extracting data from a source and writing data to a destination based on the instruction defined in a workflow; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for explicitly teaching wherein the method is performed in an off-line synchronization process between the source database and the plurality of target databases because doing so would increase usability of Shih by further providing for a workflow that is configured to synchronize a source and target database when they are offline. 

Claim 10.	Shih teaches:
An apparatus for transferring data between a plurality of databases, the apparatus comprising: a memory that stores a set of instructions; and at least one hardware processors configured to execute the set of instructions, the process comprising:
acquiring, by a read plug-in, (col. 7, l. 59-col. 8, l. 2; col. 8, ll. 24-37, col. 10, ll. 47-61, a connector API extracts/reads data from a source to be written to destinations) data from the source database based on first configuration information that include information related to a location of the data in the source database; (col. 3, ll. 21-49 and col. 4, ll. 6-62, data is extracted from multiple sources according to a configurable data workflow)
loading a set of preset routing rules; (col. 3, ll. 21-49 and col. 4, ll. 6-62, a configuration for a workflow is a preset routing rules by which data is read from multiple sources and written to multiple destinations)
determining a plurality of target databases and a plurality of target tables in the plurality of target databases to which the data including a plurality of data portions is written based on the set of preset routing rules, wherein each of the plurality of data portions is determined to be written to its corresponding target table of the plurality of target tables in the plurality of target databases; and (col. 3, ll. 21-49 and col. 4, ll. 6-62, col. 5, ll. 1-46, col. 10, ll. 47-61, col. 18, ll. 6-67, col. 24, ll. 1-31 and col. 31, ll. 8-18, data destinations/databases/tables are configured in the configurable data workflow; based on the configuration of a data workflow each portion/subset of data is obtained from specific sources/tables and written to specific destinations/tables)
pushing the acquired data to a write plug-in; and (col. 7, ll. 14-32, col. 7, l. 59-col. 8, l. 2; col. 8, ll. 24-37, col. 10, ll. 47-61, extracting data using an API requires reading data form a source, e.g., by a read plug-in and pushing the read data to a write plug-in to be written to destination storage) 
writing, by the write plug-in, the acquired data directly into the plurality of target tables in the plurality of target databases based on second configuration information without recopying the data, wherein the second configuration information includes information related to types of the plurality of target databases and identifications of the plurality of target databases, (col. 4, l. 47-col. 5, l. 26: extracted data from a source is moved to a destination directly as defined by a  data manipulation workflow component: “Defined data manipulations may be of various forms, including…moving data from one storage location to another, etc.”; col. 3, ll. 21-49 and col. 4, ll. 6-62, col. 5, ll. 1-46, col. 10, ll. 47-61, col. 18, ll. 6-67 and col. 24, ll. 1-31, destinations/databases/tables are configured in the configurable data workflow; based on the configurable data workflow data is obtained from specific sources/tables and written to specific destinations/tables such as: “Amazon Simple Storage Service (S3) that stores object data of various types, Amazon Relational Database Service (RDS) that provides relational database functionality, Amazon SimpleDB that provides database functionality to store key-value pairs, Amazon DynamoDB service that provides NoSQL database functionality, Amazon Elastic Block Store (EBS) that provides access to raw block storage devices (e.g., mounting a virtual local block storage device on a target computer system), etc.)
Shih did not explicitly disclose off-line synchronization process between the source and target database.
Holenstein teaches off-line synchronization process between the source and target database. (¶ 93, “the first database and the second database may both be offline during the synchronization, or one of the databases may be online, and the other database may be offline during the synchronization”)
Shih, col. 4, l. 6-col. 7, l. 46 discloses extracting data from a source and writing data to a destination based on the instruction defined in a workflow; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for explicitly teaching wherein the method is performed in an off-line synchronization process between the source database and the plurality of target databases because doing so would increase usability of Shih by further providing for a workflow that is configured to synchronize a source and target database when they are offline. 

Claim 17.	Shih teaches:
A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method for transferring data between a plurality of databases, the method comprising:
acquiring, by a read plug-in, (col. 7, l. 59-col. 8, l. 2; col. 8, ll. 24-37, col. 10, ll. 47-61, a connector API extracts/reads data from a source to be written to destinations) data from the source database based on first configuration information that include information related to a location of the data in the source database; (col. 3, ll. 21-49 and col. 4, ll. 6-62, data is extracted from multiple sources according to a configurable data workflow)
loading a set of preset routing rules; (col. 3, ll. 21-49 and col. 4, ll. 6-62, a configuration for a workflow is a preset routing rules by which data is read from multiple sources and written to multiple destinations)
determining a plurality of target databases and a plurality of target tables in the plurality of target databases to which the data including a plurality of data portions is written based on the set of preset routing rules, wherein each of the plurality of data portions is determined to be written to its corresponding target table of the plurality of target tables in the plurality of target databases; and (col. 3, ll. 21-49 and col. 4, ll. 6-62, col. 5, ll. 1-46, col. 10, ll. 47-61, col. 18, ll. 6-67, col. 24, ll. 1-31 and col. 31, ll. 8-18, data destinations/databases/tables are configured in the configurable data workflow; based on the configuration of a data workflow each portion/subset of data is obtained from specific sources/tables and written to specific destinations/tables)
pushing the acquired data to a write plug-in; and (col. 7, ll. 14-32, col. 7, l. 59-col. 8, l. 2; col. 8, ll. 24-37, col. 10, ll. 47-61, extracting data using an API requires reading data form a source, e.g., by a read plug-in and pushing the read data to a write plug-in to be written to destination storage) 
writing, by the write plug-in, the acquired data directly into the plurality of target tables in the plurality of target databases based on second configuration information without recopying the data, wherein the second configuration information includes information related to types of the plurality of target databases and identifications of the plurality of target databases, (col. 4, l. 47-col. 5, l. 26: extracted data from a source is moved to a destination directly as defined by a  data manipulation workflow component: “Defined data manipulations may be of various forms, including…moving data from one storage location to another, etc.”; col. 3, ll. 21-49 and col. 4, ll. 6-62, col. 5, ll. 1-46, col. 10, ll. 47-61, col. 18, ll. 6-67 and col. 24, ll. 1-31, destinations/databases/tables are configured in the configurable data workflow; based on the configurable data workflow data is obtained from specific sources/tables and written to specific destinations/tables such as: “Amazon Simple Storage Service (S3) that stores object data of various types, Amazon Relational Database Service (RDS) that provides relational database functionality, Amazon SimpleDB that provides database functionality to store key-value pairs, Amazon DynamoDB service that provides NoSQL database functionality, Amazon Elastic Block Store (EBS) that provides access to raw block storage devices (e.g., mounting a virtual local block storage device on a target computer system), etc.)
Shih did not explicitly disclose off-line synchronization process between the source and target database.
Holenstein teaches off-line synchronization process between the source and target database. (¶ 93, “the first database and the second database may both be offline during the synchronization, or one of the databases may be online, and the other database may be offline during the synchronization”)
Shih, col. 4, l. 6-col. 7, l. 46 discloses extracting data from a source and writing data to a destination based on the instruction defined in a workflow; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for explicitly teaching wherein the method is performed in an off-line synchronization process between the source database and the plurality of target databases because doing so would increase usability of Shih by further providing for a workflow that is configured to synchronize a source and target database when they are offline. 

Claim 2.	The method according to claim 1, wherein the acquiring of data from a source database based on first configuration information comprises:
reading the first configuration information of the read plug-in from a preset configuration file. (Shih, fig. 8, 1440, “stored workflow definition” is a preset configuration file)

Claim 4.	The method according to claim 1, wherein the loading a set of preset routing rules further comprises:
acquiring the second configuration information of the write plug-in, wherein the second configuration information comprises the routing rule. (Shih, fig. 8, 1440, stored workflow definition or 1420, user defined work flow definition are acquired configuration for routing data from source to destination)
Claims 12 and 19 are rejected under the same rationale as claim 4.

Claim 8.	The method according to claim 1, wherein the writing the data into the plurality of target tables in the plurality of target databases further comprises:
invoking a pre-configured database connection interface based on the information related to a type of one of the plurality of target databases. (Shih, col. 3, ll. 36-49, fig. 1A-1C, connector interface 112 is a preconfigured database connection interface that is invoked based on the type of sources/destinations as in col. 5, ll. 26-46 for reading/writing data from multiple sources/destinations based on the configuration in the configurable work flow)

Claim 9.	The method according to claim 1, further comprising:
selecting the read plug-in from a plurality of read plug-ins, wherein the selected read plug-in is associated with the source database; and selecting the write plug-in from a plurality of write plug-ins, wherein the selected write plug-in is associated with the plurality of target database. (Shih, col. 3, ll. 36-49, fig. 1A-1C, connector interface 112 is a preconfigured database connection interface that is invoked based on the type of sources/destinations in col. 5, ll. 26-46 for reading/writing data from multiple sources/destinations based on the configuration in the configurable work flow)

Claims 3, 11, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shih and Holenstein in view of Pusz et al., 2014/0208293 (Pusz), Idicula et al., 7933935 (Idicula) and Koosel et al., 2012/0330960 (Koosel.)

Claim 3.	The combination of Shih and Holenstein teach:
The method according to claim 1, wherein the first configuration information further comprises an account identifier, a password, (Shih, col. 4, ll. 6-13, “login information”) a project identifier, (Shih, col. 24, ll. 1-31, “retrieve particular clickstream data of interest corresponding to the defined age”) a table identifier, (Shih, col. 24, ll. 1-31, “extracting particular data records from the database 1210, or may include additional types of operations (e.g., performing one or more database join operations to combine data from multiple database tables of the database”), wherein the acquiring the data from the source database based on first configuration information further comprises:
logging into the source database using the account identifier and the password; if the logging is successful: searching (Shih, col. 4, ll. 6-13, “each component may include information such as a storage location for the data and optionally additional access information related to the storage location (e.g., login information associated with the client, a particular search or other information to use to identify data to be used, such as metadata and/ or data contents, etc.)”)
The combination of Shih and Holenstein did not explicitly disclose searching for a table in the project in the source database based on the table identifier, searching for the partition in the table based on the partition information, searching for a column in the partition based on the column information, and acquiring the data from the column. 
Pusz teaches searching for a table in the project in the source database based on the table identifier (¶ 87, using a GUI, a user expands the Database or Schema node and then expands the Tables node, selecting one of the tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for teaching searching for a table in the project in the source database based on the table identifier because doing so would provide for an explicit example of searching for a table from which data is selected for data operation as implicitly disclosed by Shih, col. 4, ll. 6-13.
Idicula teaches searching for the partition in the table based on the partition information (col. 3, ll. 4-8, an XML document is stored in a table partition after the determination is made as to which partition to store it in)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for disclosing searching for the partition in the table based on the partition information because doing so would provide for an explicit example of searching for a partition to transfer data from which implicitly disclosed by Shih, col. 4, ll. 6-13.
Koosel teaches searching for a column in the partition based on the column information, and acquiring the data from the column (¶ 46, a window is displayed to prompt the user to select a field; fig. 5 wherein a window and a drop-down box 515 labeled "Source Field:" prompting the user to select a field; ¶ 66, Fig. 7, wherein a report table 705 with column data acquired based on selection of the column)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for disclosing searching for a column in the partition based on the column information, and acquiring the data from the column because doing so would provide an explicit example of searching for a column to transfer data from which implicitly disclosed by Shih, col. 4, ll. 6-13.
Claims 11 and 18 are rejected under the same rationale as claim 3.
Claim 16 is rejected under the same rationale as claim 8.

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Holenstein in view of Carriere et al., 2013/0067017 (Carriere).

Claim 5.	Shih teaches:
The method according to claim 4, wherein the second configuration information further includes configuration information of one or more databases;
wherein the writing the data into the plurality of target tables in the plurality of target databases further comprises:
using configuration information corresponding to the plurality of target databases; and writing the data into the plurality of target tables in the plurality of target database according to the configuration information corresponding to the plurality of target databases. (Shih, col. 3, ll. 21-49 and col. 4, ll. 6-62, col. 5, ll. 26-46, data is written to a destination/database/table based on the stored or user defined configuration in the configurable data workflow)
Shih did not specifically teach searching configuration information.
Carrier teaches searching configuration information (¶¶  450 and 119, wherein , the list of schemas are "looped through" (searched) for new or updated schemas and processed for each schema ( configuration information) that has a mirror update to be used for inserting a record into a site-specific export table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for searching configuration information because Shih implicitly taught for searching for configuration information by retrieving stored workflow definition information for client in fig. 8, 1440 and doing so would provide an explicit disclosure of searching configuration information for writing to a database according to the configuration. 
Claims 13 and 20 are rejected under the same rationale as claim 5.

Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shih and Holenstein in view of Butt et al., Pub. No.: US 2017/0052736 (Butt).

Claim 23.	The combination of Shih and Holenstein taught the method according to claim 1, it did not specifically disclose writing, into a memory, the data into a plurality of data blocks that corresponds to the plurality of target tables in the plurality of target databases; and writing the data in the data block into the plurality of target tables in the plurality of target databases.
Butt explicitly discloses the feature in ¶¶ 13, 34, 38, wherein data blocks are written to a read-ahead buffer and when the total number of written data blocks to the read-ahead buffer reaches a certain size, they are returned to the host/corresponding target tables)
Shih, col. 23, ll. 49-67, discloses writing source data to an intermediate storage and from the intermediate storage to a final storage; Shih, col. 24, ll. 1-31 also discloses that data destinations are configured in the configurable data workflow and based on the configurable data workflow data is obtained from specific sources/tables and written to specific destinations/tables such as: “Amazon Simple Storage Service (S3) that stores object data of various types, Amazon Relational Database Service (RDS) that provides relational database functionality, Amazon SimpleDB that provides database functionality to store key-value pairs, Amazon DynamoDB service that provides NoSQL database functionality, Amazon Elastic Block Store (EBS) that provides access to raw block storage devices (e.g., mounting a virtual local block storage device on a target computer system), etc.)”; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for explicitly teaching writing, into a memory, the data into a plurality of data blocks that corresponds to the plurality of target tables in the plurality of target databases; and writing the data in the data block into the plurality of target tables in the plurality of target databases because doing so would provide for an explicit example of writing source data into a buffer or intermediate storage before writing the data into another storage for achieving the same predictable result and further reducing the file system retrieval to a minimum required to satisfy application read request (Butt, ¶ 30).

Claim 24.	The method according to claim 23, wherein the data in the plurality of data blocks is written into the plurality of target tables when a condition is satisfied, wherein the condition comprises at least one of:
a size of the data in the plurality of data blocks exceeds a preset data size threshold; a number of items in the data in the plurality of data blocks exceeds a preset quantity threshold; and that the acquisition of data by the read plug-in has completed. (Butt, ¶¶ 13, 34, 38, the total number of written data blocks to the read-ahead buffer is compared to a threshold for returning the data blocks to the host/corresponding target tables)

Response to Amendment and Arguments
Applicant’s arguments with respect to rejected claim 1 have been fully considered but are not persuasive for the following reasons.
In Remarks, 3-5, Applicant argues, the applied references do not teach determining a plurality of target databases and a plurality of target tables ... based on the set of preset routing rules or writing, by the write plug-in, the acquired data directly into the plurality of target tables in the plurality of target databases based on second configuration information without recopying the data because:
First, in the Office Action, the Office alleges that "a configurable workflow is a preset
routing rules by which data is read from multiple sources and written to multiple destinations."
Office Action at 3. Applicant respectfully disagrees with this characterization of the reference.
For example, Shih defines "defined workflow" as "data pipeline" that "may include nodes that
are configured to obtain data, perform data manipulation operations, and output or store data."
Shih at col. 3 ll 7-12. Shih also describes "a configurable workflow" as a service that allows a
remote client to "create and configure a defined workflow that is provided by the configurable
workflow service for use by the client." Id at col. 3, ll 28-32. In other words, Shih does not
describe the "configurable workflow" as a being "preset," or functioning as a "routing rule," as
recited in claim 1. Nor does Shih describe the "configurable workflow service" to "determine[e]
a plurality of target databases and a plurality of target tables in the plurality of target databases to which the data including a plurality of data portions is written." At best, Shih describes that "the
configurable workflow service" may identify a "internal storage mechanism" or "one or more
particular online storage services" to a client. See id at col. 4 ll 13-38. Thus, contrary to the
Office's allegation, Shih does not teach or suggest "determining a plurality of target databases
and a plurality of target tables in the plurality of target databases to which the data including a
plurality of data portions ... based on the set of preset routing rules."
Shih makes explicit that "data obtained by the data source node in a workflow activity" would under-go
various manipulation, "such as, for example, a data transformation or a data copy." Shih at col.
11, 1129-31. See also Shih at col. 15, 11 30-35; col. 16, 11 5-10; col. 16, 11 43-48. In other words, in "pipeline 120A" and "pipeline 120C," data are subject to copying and/or recopying.”

In response: as Applicant correctly mentioned above, Shih defines "defined workflow" as "data pipeline" that "may include nodes that are configured to obtain data, perform data manipulation operations, and output or store data." Furthermore, as Applicant correctly mentioned above, "a configurable workflow" as a service that allows a remote client to "create and configure a defined workflow that is provided by the configurable workflow service for use by the client."
Spec. ¶ 36 and 57 disclose “As shown in FIG. 4, first configuration information in a preset configuration file may be acquired by the Reader, which then acquires data from a source database according to the first configuration information… After the Reader completes acquisition of the data in step S202, the data may be pushed to the Writer by using the Datax Service. The Writer may then write the data into a table of a target database. In some embodiments, the writing of the data may be based on second configuration information”. 
Therefore, data is retrieved from a source “according to the first configuration information” and writing to a target “based on second configuration information”. 
Likewise, in Shih, a configuration information stored in a file is used for accessing a source data base for reading data and accessing a target database for writing data programmatically. Shih, col. 28, l. 5-col. 30, l. 3 and fig.8 is an exemplary description and illustration of how a workflow is configured for being executed programmatically based on a defined schedule for retrieving data from a source as configured and storing data in a target as configured and how retrieved data should be manipulated as configured.  
Shih, col. 4, explicitly describes accessing and retrieving data from a source as configured/defined: 
“Each data source workflow component that is defined for a workflow may correspond to data obtained from an indicated data source, and each component may include information such as a storage location for the data and optionally additional access information related to the storage location (e.g., login information associated with the client, a particular search or other information to use to identify data to be used, such as metadata and/ or data contents, etc.). In some embodiments, the configurable workflow service may provide internal storage locations for use by clients in storing their source data, with a particular data source corresponding to such an internal storage location, while in other embodiments and situations, a particular data source may be external to the configurable workflow service, such as one or more network accessible storage systems that are provided by or otherwise controlled by the client, one or more online storage services, one or more online data generation services, etc.”
Shih, col. 5, ll. 26-46 explicitly teaches using a preset routing rules as a configuration for storing extracted data to a target database: 
“Each data destination workflow component that is defined for a workflow may correspond to output data provided from the defined workflow to one or more storage locations and in one or more manners. The types of storage locations used by data destination workflow components (and corresponding information stored for such data destination workflow components) may be similar to or the same as for data source workflow components in at least some embodiments, including storage locations that are internal to and/or external from the configurable workflow service. In addition, in at least some embodiments and situations, particular data destination workflow components may include operations to prepare and/or provide output data in a particular manner, such as by generating particular types of reports, by sending output data via one or more types of defined electronic communications, etc. Thus, in some situations and embodiments, a particular defined workflow may provide multiple types of output data in multiple manners via multiple defined data destination workflow components, using predefined and/or client-defined data destination workflow components.”
Shih col. 5, ll. 27-46, discloses “a particular defined workflow may perform multiple data manipulation operations via multiple defined data manipulation workflow components, using predefined and/or client-defined data manipulation  workflow components. 
Therefore, data manipulation is a predefined and/or client-defined data manipulation and can simply be defined as an activity of reading data from a source and writing data directly to a target without recopying data or as explicitly noted in col. 5, l. 13 , “moving data from one storage location to another”. Evidently, an activity such as moving data from a source to a destination is not recopying data but simply moving data directly from a source to target . Furthermore, the activity of obtaining data from a source and writing the obtained data to a destination without manipulating/recopying the data is a subset of a complex activity of obtaining data from a source and manipulating the obtained data such as “a defined type of calculation on one or more groups of input data, aggregation of multiple groups of input data in one or more manners, selection of a subset of one or more groups of input data” and writing the result of the manipulated data to a destination. As noted above, Shih provides for the user to define and configure how data is read from the source and how is written to a destination in col. 4, l. 47-col. 5, l. 26 and further in col. 18, ll. 6-11: “As part of defining a new workflow, the user may further specify one or more source locations at which source data is to be retrieved and used for the workflow definition, and one or more destination locations to which data that is produced by the defined workflow will be provided”. 

Applicant argues:
the Officed alleges that "extracted data from a source is moved to a destination directly as defined by a data manipulation workflow component .... "Office Action at 4 (citing to Shih at col. 411.47 - col. 5-11 26). Applicant respectfully disagrees with this characterization of the reference. The Office appears to allege that Shih's "connector 111" in FIG. IC corresponds to the claimed "write plug-in." As seen in FIG. IA and IC reproduced above, data extracted by "connector 110" are not directly written to "data destination 117." Rather, such data pass through "pipeline 120A" and "pipeline 120C," including passing through nodes 130, 140A, 140C, and 131. See Shih at FIG. IA and IC. Shih does not teach or
suggest that the data are not being recopied through this data chain. On the contrary, Shih makes
explicit that "data obtained by the data source node in a workflow activity" would under-go
various manipulation, "such as, for example, a data transformation or a data copy." Shih at col.
11, 1129-31. See also Shih at col. 15, 11 30-35; col. 16, 11 5-10; col. 16, 11 43-48. In other words,
in "pipeline 120A" and "pipeline 120C," data are subject to copying and/or recopying. Thus,
Shih cannot have disclosed "writing, by the write plug-in, the acquired data directly into the
plurality of target tables in the plurality of target databases based on second configuration
information without recopying the data."

In response: As noted correctly by Applicant, “Shih makes explicit that "data obtained by the data source node in a workflow activity" would under-go various manipulation, "such as, for example, a data transformation or a data copy.". However, “a data transformation or a data copy” is provided as an example. Shih also makes explicit that the workflow activity component receives and  outputs data as defined and configured by a user : Shih col. 5, ll. 27-46: “a particular defined workflow may perform multiple data manipulation operations via multiple defined data manipulation workflow components, using predefined and/or client-defined data manipulation  workflow components.  
As noted above, data manipulation is a predefined and/or client-defined data manipulation and can simply be defined as an activity of writing data directly to a target through a write plug in without recopying data or as explicitly noted in col. 5, l. 13 , “moving data from one storage location to another”. Evidently, an activity such as moving data from a source to a destination is not recopying data but simply moving data directly from a source to target . Furthermore, the activity of obtaining data from a source and writing the obtained data to a destination without manipulating/recopying the data is a subset of a complex activity of obtaining data from a source and manipulating the obtained data such as “a defined type of calculation on one or more groups of input data, aggregation of multiple groups of input data in one or more manners, selection of a subset of one or more groups of input data” and writing the result of the manipulated data to a destination. As noted above, Shih provides for the user to define and configure how data is read from the source and how is written to a destination in col. 4, l. 47-col. 5, l. 26 and further in col. 18, ll. 6-11: “As part of defining a new workflow, the user may further specify one or more source locations at which source data is to be retrieved and used for the workflow definition, and one or more destination locations to which data that is produced by the defined workflow will be provided”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing dated of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159